    Case 1:18-cv-00155-SOM-WRP Document 451-1 Filed 04/22/21 Page 1 of 30                 PageID #:
                                       10451
                                                                                          1




        1                 UNITED STATES DEPARTMENT OF                      LABOR

       z             EMPLOYEE BENEFITS SECURITY ADMINISTRATION

        ?


        4


       5     In the Matter of the
             Investi-gation of the
       6     Bowers + Kubota
             Consulting, Inc. ,
       7     Employee Stock Ownership
             Plan.
       o
       U


       9

      10

      11

      t2                    DEPOSIT]ON OF GREGORY                  M.   HANSEN

      13    Taken on behalf of the United States Department of Labor
)
      1,4   pursuant to Subpoenar oo Friday, February 23, 2018,
      15    commencing at B:31 a.m., dt the Prince Kuhio Federal
      1,6   Building, of 300 Ala Moana Boulevard, Conference                       Room

      T1    5-135, Honolulu, Hawaii 96850.
      1B

      1.9

      20

      21,

      22

      23                         Ali'i  Court Reporting
                                     956 Uwao Street
      24                        Honol-u1u,            Hawaii       96825
                                      (808) 394-Alii
      25


                                    Ali'i        Court Reporting
                                            (   808   ) 394-Alii
Case 1:18-cv-00155-SOM-WRP Document 451-1 Filed 04/22/21 Page 2 of 30       PageID #:
                                   10452
                                                                            2




    1   APPEARANCES

   Z    For Bowers + Kubota Consulting, fnc. , Gregory                  E
        Kniesel, ASA, and Libra Val-uation Advisors:
    3
         DAVID JOHANSON, ESQ.
    4   Hawkins ParneIl Thackston & Young                  LLP
        1116 Second Street
    5   Napa, California   94559
         (1 01     ) 226-8991
   6

   1     For Secretary of Labor:                      (via telephone)
    B   ELIZABETFI HOPKINS, ESQ.
        rAN ELTASOPH, SOL.
    9   DORIAN HANZICH, Senior Investigator
        MICHAEL VIEN, Investigator
  10    JEROME RAGUERO, Investigator
        U.S. Department of Labor
  11    35 North Lake Avenue, Suite                 300
        Pasadena, California  91101
  t2    (626) 229-1000
  13     For Deponent:
  I4     JEFFREY HARRIS, ESQ.
        Torkildson, Kat-2, Hetherington, Harris & Knorek
  15    Topa Fj-nancial- Center, Bi-shop Tower
        700 Bishop Street, Floor 15
  I6    Honol-ul-u, Hawaii 95813
         (   B0B   )   s23-s393
  I1
  18    Also Present:
  t9    Eric Daido
  20

  21,


  ZL    REPORTED BY:              Laura Savo, CSR No. 341
                                  State of Hawaii
  23

  24

  25


                                       Ali'i     Court Reporting
                                               (BoB) 394-Alii
Case 1:18-cv-00155-SOM-WRP Document 451-1 Filed 04/22/21 Page 3 of 30                    PageID #:
                                   10453
                                                                                         4




       1    (Pursuant to Rule      14    of the Rules Governing Court
       2    R.eporting in Hawaii, the reporterrs disclosure is
       3    availabl-e.   )



       4                                GREGORY   M   HANSEN,

       5               having   been    called   as   a witness and being first
       o    duly sworn to tell         the truth, the whole truth       and

       1    nothing but the truth, was examined             and   testified    as

       B    follows:
       9                                    EXAMINATION

  10        BY MS. HOPKINS:

  11        O.     This sworn test.J-mony is being taken in the matter
  12        of Bowers and Kubota Consulting, Inc. / Employee Stock
  13        Ownership Plan/      ESOP,    involving an investigation          pursuant
  L4        to Section 504 of the Employee Retirement Income Security
  15        Act of 1,914, ERISA, 29 USC, Section 1134, to determine
  I6        whether any person has vio]ated or is about to violate
  I1        any provrsfon of Ti-tle I of          ERTSA   or any regulation or
  1B        order issued thereunder.
  t9                   The witness is appearing here today in response
  1.   l)   to a subpoena issued pursuant to ERISA, Section 504,                    29

  2I        USC, Section II34, which expressly incorporates Sections
  zz        9 and 10 of the Federal Trade Commission Act, 15 USC,
  ZJ        Sections 49 and 50.
  24                   Would the witness please state and spell his fuII
            name for the record?


                                         Alf i Court Reporting
                                             (B0B) 394-Alii
Case 1:18-cv-00155-SOM-WRP Document 451-1 Filed 04/22/21 Page 4 of 30                 PageID #:
                                   10454
                                                                                      15




   1    commun.ications that miqht be covered by a                  conrmon

   Z     interest agreement that              you   have entered into.        Okay?

   3    Thank you.
   4                     THE WITNESS:     (Wit.ness nods.    )



   5    BY MS. HOPKINS:

   6    O.               Okay. Please state your home address              and

   1    telephone number.
   B    A.               134 Meleana, M-e-f-e-a-n-a,         Place, Honolulu,
   9     96811   .       And my phone number is (B0B) 547-5400.
  10    O.               Thank you.     How   long have you l-ived at this
  11    addre    ss?


  I2    A.               76 years.
  13    9.               Do you have any      current plans to     move?

  14    A                No.

  15                     What's your highest levef of education?
  1,6   A                Law degree.
  L1    O.               From where?
  1B    A.               University of California,         Los AngeIes.

  I9    O.               And when was that that you              that you got your
  20    degree       ?


  21                     I913.
  22    0.               Do you have any other licenses or certifications?
  ZJ    A.               I have a driver's      license.     What type of licenses
  24    are   you aski-ng me about?

  25    9.               Professional licenses or certifications.

                                        Al-f i Court Reporting
                                             ( 808 ) 394-Alil
    Case 1:18-cv-00155-SOM-WRP Document 451-1 Filed 04/22/21 Page 5 of 30      PageID #:
                                       10455
                                                                               L6




       1    A          f'm a member of the Hawaii State Bar Association
       2    and an inactive member of the California         Bar and the Utah
       3    Bar associations.
       4    \J         What's your current job?
       5    n          I am an attorney with the law firm of      Case

        6   Lombardi and Pettit.
       1    u          Are you a partner?
       B    A          Irm of counsel.
       9    O          And how long have you had this job?
      10    A          You mean the current posltion or my job with Case
      11    Lombardi   ?


      I2    O          If you could tell    me sort of about your job
      13    your jobs at Case Lombardi.
      T4    A.         I joined the law firm in 1983, and Ifve been in
      15    the same firm since that time,       and   f was a partner for
      16    most of that time, and I converted from partner status to
      1.1   of counsel- status about four years ago.
      1B    O.         And prior   to working at Case Lombardi, what     was

      t9    your previous employment?
      20    A.         I was 1n private practice as an attorney in
      21    Salt Lake City, Utah, from L911 to 1983. And prior to
      ZZ    that, from L914 to 1,9'16, I believe, I was an attorney for
      23    the Internal Revenue Service.
      24    O.         Okay. Now, going back to your current. job, what
      25    are your       coul-d you describe your job duties,
)



                                     A1i'i Court Reporting
                                         (808) 394-Alii
Case 1:18-cv-00155-SOM-WRP Document 451-1 Filed 04/22/21 Page 6 of 30                 PageID #:
                                   10456
                                                                                      I1



    1    general ly?
    a
    L    A.         My practice focus is in t.he area of ERISA
    3    matters.
    4    O.         And what do you do in that capacity for your
    5    clients in a Eeneral sense, Lf you can tell                    me?

    6    A.          I help companies maintai-n qualified plans               and

    1    keep them current with regulations that are passed from
    B    time to time, and I often advise                 compani-es   in connection
    9    with establishing Employee Stock Ownership Plans.
  10     a.          How   do you attract        clients?
  11     A.          Well, in the past, I've done a lot of speaking
   L/.   engagements and --
  13                 MR. HARR]S:      Obj     ection.     Time frame.
  !4                 THE W]TNESS:       Excuse      me?

  15                 MR. HARR]S:       Time frame.
  L6                 THE WITNESS:       Yeah. What time frame are you
  T1     referring     t.o?

  1B                 MR. HARRIS:      Vague.

  T9     BY MS. HOPKINS:

  20     O.          I'm talking about in the last several years,                   how

  2t     you attract       clients.     Say, go back three years
  22     A.          Pretty   much    word of mouth.         It's a smafl market
  23     here.   I donrt
  Z4     O           Are most of your              I'm sorry?
  Z3     A           I do not advertise.

                                      Ali'i     Court Reporting
                                              (B0B) 394-Alil
Case 1:18-cv-00155-SOM-WRP Document 451-1 Filed 04/22/21 Page 7 of 30                    PageID #:
                                   10457
                                                                                         t9


   1    quite a few in the field that Irve worked with in the
   a
   L    past.    Are you talking about
   3    O.       Okay.          Let's go through          l-et' s do appraisers
   4    first.    Do you have        a    roster of people that you use?
   5             MR.         JOHANSON:     Obj   ection as to form.
   6             MR. HARR]S:             Yeah.

   1             MR.         JOHANSON:     Go ahead and answer if       you can.
   B              THE W]TNESS:            I don't really know what you            mean

   9    by ttroster.    tt


  10    BY MS. HOPK]NS:

  11    O.        Do you have        a    list of people that you use?
  I2    A.        Not

  13             MR.         JOHANSON:      Same   objection.
  I4              THE W]TNESS:            Not written    down.

  15    BY MS. HOPKINS:

  16    O.        Can you tell           me who    you regularly use    1a


  11    appraisers ?
  1B              MR.        JOHANSON:      Objection as to form. Go ahead
  l9    and answer.
  20              THE WITNESS:            Yeah. I wouldnrt say regularly,
  2I    but. in the past, I have worked with                     I could not tell
  22    you      I could not remember all the names. I'Il-                    j   ust
  ZJ    think out loud a few names. I've worked with Mr. Chris
  24    Kramer from Strategic Equity Group. I have worked with
  25    Gregory Kniesel from Libra Valuation Advisors.                       I've

                                         Ali'1 Court Reporting
                                              (808) 394-Alii
  Case 1:18-cv-00155-SOM-WRP Document 451-1 Filed 04/22/21 Page 8 of 30                      PageID #:
                                     10458
                                                                                         20




        1    worked with Dennis Locke from Moss Adams, CPA firm.
        a
        L    Other than that, I'd have to think about it a little                      bit
        3    longer on the appraisal side.
        4    BY MS.       HOPKTNS:

        5    O             Okay.     And what about professional trustees?              Can

        6    you name who          you work with      as   professi-onal- trustees for
        1    ESOP    transactions      ?


        B                  MR.   JOHANSON:     Objection as to form.
        9                  MS.   HOPKINS: Is that Mr. Johanson or is that
      10                   MR.   JOHANSON:     It is, Liz.       How   are you doing
      11     today?
      72                   MS.   HOPKINS: frm fine.           Why   are you objecting?
      13     This doesnft seem to be attorney-client                   privilege.
      L4                   MR     JOHANSONz    Lrz, I'm Eoing to object          as

      15     appropriate, and, you know, I think, basically,                     frm
      76     probably going to, for the most part, join in any
      1,'7   obj ection that Mr. Harris makes, and that's                    how I'm
      1B     going to do it today.             Thank you.
      I9                   MR.   HARRTS:   Please go ahead.
      20                   THE VAITNESS:     Would you repeat
      2I                   MR. ELIASOPH:       Mr. Johanson, this is Ian
             Eliasoph.           You asked to particlpate         1n thj-s
      23     depos   it   i on
      24                   MR.    HARRIS: Hold on.          HoId on. We're going to
\LJ   otr    terminate this deposition if, more than one attorney gets

                                           Ali'i     Court Reporting
                                                   (8oB) 394-Alii
Case 1:18-cv-00155-SOM-WRP Document 451-1 Filed 04/22/21 Page 9 of 30             PageID #:
                                   10459
                                                                                  23




       1   with.   "

       z               THE WITNESS:       Yeah. I often have the
       3   opportunity to refer my corporate cl-ients to trustees
       4   that they may want to consider in an             ESOP   transaction.
       5   Is that the question you're asking             me?

       6   BY MS. HOPKINS:

       1   O.          I'm asking you to describe professional trustees
       B   that you work with in doing ESOPs.              Who   are some of those
       9   t.rustees that you refer your corporate clients to?
  10                   MR. HARRIS: Same objection.
  11                   THE VIITNESS:      Yeah. There's several of them,
  II       but the ones that just come to mind, of course, is
  13       Mr. Saakvitne, the one in this case, Dan Reser of
  L4       Fiduciary Servlces.           Irve referred corporate cl-ients to
  15       him before.         Mr. Neil Brozen. f think his company is
  t6       called Ventura Fiduciary Services now. And GreatBanc
  1,1      Trust Company, various professionals at GreatBanc Trust
  1B       Company. And therers been others, but I don't recall
  1,9      off the top of head. It's            been, you know, decades of
  20       time that Irve worked in this area.               So there may be
  27       others that I have referred my corporate cl-ients to.
  22       BY MS. HOPKINS:

  23       a           Okay.     How   do you find these other professj-onals
  24       to work with or to refer to your clients on               ESOP

  z3       transactions    ?




                                        Al-i'i Court Reporting
                                             (8oB) 394-Arii
    Case 1:18-cv-00155-SOM-WRP Document 451-1 Filed 04/22/21 Page 10 of 30                          PageID
                                     #: 10460
                                                                                               24




       1             MR. HARRIS: Objection.                    Time frame.
       2             THE WITNESS:      I would say that the                      from
       3    at.t.ending conferences and from speaking with other
       4    professionals in the field,                 it's   a fairly     finite   list     of
       q    professionals that have a good reputation out there to
       6    use, and anybody f would refer to would be somebody that
       7    I have met at a conference and spent time to get to                             know

       B    and know their reputation.
       9    BY MS. HOPK]NS:

     10     {t       What kinds    of traits or qualities are you looking
     11     for rn an appralser that             you     want to use or        recommend

     L2     that your corporate cl ients use on an                     ESOP   transaction?
     13     n        What type of    traits,             did you     say?

     L4              Yes.

     15               I'm   assuming you mean professj-onal traits?
     I6     Related to t.heir professionr you                  mean?

     17     O.       WeIl, when you use somebody or recommend them,
     t_u    what is it you're looking for?                     It might be personal
     1,9    traits   for all- I know --
     20              MR. HARRIS: Compound. Form.
     2I              THE WITNESS: Once                 again, it's     oftentirnes      a

     22     professional that I woul-d meet at a professional
     23     conference, and I have observed them speaking. I have
     24     observed them in committee meetings.                       I pull them aside

)
     25     and speak with them and have coffee and share my issues

                                     Ali'i        Court Reporting
                                             (     ) 394-A1ii
                                                 808
 Case 1:18-cv-00155-SOM-WRP Document 451-1 Filed 04/22/21 Page 11 of 30                       PageID
                                  #: 10461
                                                                                       ,/.5




)1        and problems with them, and I gauge whether I think
      z   theytre a knowledgeable, experienced professionaf                   and

      3   somebody    that. I'm willlng          to refer my corporate clients
      4   to.   And they're             they often will have published
      E
      J   articles    that I've reviewed that are helpful.
      6   BY MS. HOPKINS:

      7   O.         Okay. Vflhat are your current fees in doing               ESOP

      B   transactions     ?


      9              MR. HARRIS: Objection.              Form.

     10              THE WITNESS:          frm not sure this answers your
     11   question, but the most common method is I would just
     I2   charge an hourly rate, whi-ch is currentl-y $400 per hour
     13   BY MS. HOPKINS:

     I4   o          Are there times when you do it on a transactional
     15   basis and then do a flat             fee?
     I6   A.         Therers been times where we give estimates.
     I1   Usually it's         a range.
     1B   O.         Who   generally pays your fees in an ESOP
     !9   transaction?
     20              MR. HARRIS: Objection.              Form.

     2l              THE WTTNESS:           I didn't   hear        we coul-dn't hear
     zz   the question.
     23   BY MS. HOPKINS:

     24   a.         Sorry.       Who   generally pays your fees in an         ESOP

     25   transaction?

                                          Al-i'i Court Reportlng
                                               (8oB) 394-Alii
 Case 1:18-cv-00155-SOM-WRP Document 451-1 Filed 04/22/21 Page 12 of 30                        PageID
                                  #: 10462
                                                                                          26




        1   A         My corporate client.
        2             MR. JOHANSON: Objection as to forrn too
        3             MR. HARRIS: Yeah.
        4   BY MS. HOPKINS:

        5   a.        Who's your client          generally in such transactions?
        6             MR.   HARRIS     Excuse me. Let me            clarify    my

        1   objecti-on to form.        Are you referring to Mr.           Hansen I s

        o   firm or Mr.     Hansen when you say ttyourtt?

        9             MS. HOPKINS: f'm referring               to Mr.   Hansen.

      10              MR. HARR]S:      Okay.

      11              THE WITNESS        Wel-1, let me clarify          that all the
      IZ    work -- all the legal work that I perform is in the                      name

      13    of my law firm,     Case    Lombardi      &   Pettit.    I dontt have
      1-4   any independent sole proprietorship going on as                     an

      1tr
      -LJ   attorney.
      16    BY MS. HOPK]NS:
      t1    O.        AII right.
      1B    A.        So all   correspondence and all billing                 is in the
      L9    name   of my l-aw firm.
      20    O.        Okay. So then who is your faw firm's clienL
      2!    generally when you do work on ESOP transactions?
      22    A.        Generally, it is the corporation that is
      23    considerlng the establ-ishment of an Employee Stock
      24    Ownership PIan

\25         O.        And in general, how do you communicate with your

                                       Ali'i     Court Reporting
                                               (808) 394-Alii
Case 1:18-cv-00155-SOM-WRP Document 451-1 Filed 04/22/21 Page 13 of 30                PageID
                                 #: 10463
                                                                                 2B




    1   n           No.

   Z    r)          Do you know what it       is for paper files     and

   3    documents?

   4    ft         No.

   5    O          What was       your rol-e with respect to the Bowers         and

   6    Kubota     ESOP    formation?
   7    A           I was hired as counsel- to the corporation
   B               And what was your rol-e?
   9    A           To    advise the company regarding the possible
  10    feasibi 1 ity and possible implementation of an ESOP
  11    transaction.
  12    O.         Anythlng else?
  13    A.         No.

  I4    O.         And who hired you, specifically?
  15    A.          Bowers and Kubota Consulting, Inc.           And they
  1,6   hired my law firm, not me personally.
  L1    O.          How much      were you or your law flrm paid for your
  1B    work on the        ESOP   transaction?   And Irm not necessarily
  I9    talking about work you may have done since that time, but
 ZU     I mean the work leading up to the            ESOP    transaction in
 2t     late 2012.
 22                MR. HARRIS: Can you give a time frame, a more
 23     definite     time frame, please? Objection as to form.
 24                MS. HOPKINS: I'm talking          in 2012 for work      on

 z3     the   ESOP   transaction.

                                     Ali'1 Court Reporting
                                          (808) 394-Alii
Case 1:18-cv-00155-SOM-WRP Document 451-1 Filed 04/22/21 Page 14 of 30             PageID
                                 #: 10464
                                                                              29




   1               THE WITNESS:      f don't recall-.
   2    BY MS. HOPKINS:
   )
   J    0          Do you have any estimate?
   4    A          Do you want me to guess?
   5    O          No.

   6    A          Then I don't recall.
   1    O          Do you still   do work with respect to the Bowers
   B    and Kubota ESOPs?

   9               Yes. When the company call-s me and asks for
  10    advice, I would respond. So currentl-y at the moment,                Do.

  11    O.         And how often in the time frame since the          ESOP

  I2    transaction in 2012,      so post-ESOP        transaction, has the
  13    company called you and asked for advice?
  74    A.         I don't recall.         That would be a guess.
  15    O.         Is it more than        one   ?


  I6    A.         Let me offer one piece of information.           As you
  I7    may be aware, every approxi-mately five years, ERTSA
  18    requires         welI, the Internal Revenue Service requires
  I9    the restatement and updating of these retirement plan
 ZU     documents, and that time frame would trigger
 zr     communication between us and our corporate cl-ients for
 22     all of them to get in touch and update their documents to
  23    keep them j-n compliance with all current faws.
 24     O.         So do I take it        from this piece of information
  25    that this means that you were involved in drafting the

                                  Ali'i     Court Reporting
                                          (808) 394-Alii
Case 1:18-cv-00155-SOM-WRP Document 451-1 Filed 04/22/21 Page 15 of 30                           PageID
                                 #: 10465
                                                                                            30




   1    documents for the       ESOP?

   2    A.       Yes.

   3             MR. HARRIS: Objection.               Objection as to form.
   4    Confusing.
   5              THE WITNESS:        Yeah. What          I'm not exactly
   6    sure which documents you're referring               to.        Could you       be

   7    more specific?
   o    BY MS. HOPKINS:

   9    O.        Did you draft documents for                as part of the
  10    ESOP   transaction in       2012?

  11             MR. JOHANSON: Objection as to form.
  T2    BY MS. HOPKINS:

 13     O.        Did you draft the trust agreements?
  I4    A.       We   drafted an Employee Stock Ownership PIan                        and

 15     related trust agreement for the p1an.
 I6     O.        Okay. So it sounds tike when f asked what your
 1-1    role was/ you said you hired -- you were hired to advise
 1B     the company of the possibility              and foreseeability           of
 19     doing the    ESOP   transaction or possible          ESOP       transaction,
 20     and you drafted -- you drafted the Employee Stock
 21     Ownership Plan.       T don't       know   what you j ust sald, but
 ZZ     documents       trust    agreement documents.             Is there
 23     anything el-se that you did in                leading     up    to the    ESOP

 24     transaction in      2012?

 25               MR. HARRIS: Objection.              Vague, overbroad.

                                    AIf i Court Reporting
                                        (808) 394-A1ii
 Case 1:18-cv-00155-SOM-WRP Document 451-1 Filed 04/22/21 Page 16 of 30                        PageID
                                  #: 10466
                                                                                          31




        1   Form. Calls for a narrative.
       2    BY MS. HOPKINS:

       3    n        Wel1, a narrative is called for here.
       4    A        Let me just answer by saying there were a few
        q
            other documents related to the               ESOP   transaction that    we

        6   woul-d have had invol-vement with.
       7             And what were those documents?
       B    A        Corporate documents. T wouldnrt recall- the
       9    specific names, but there would always be a stock
  10        purchase agreement in an             ESOP   transaction.
  11        O.       Okay. Can you recall- anything else? Any other
      L/.   documents?

  13        A.       There may well have been an amendment to the
  I4        articl-es of the incorporation of the company related to
  15        the   ESOP   transaction.       I don't recal-I specifically,          but.

  t6        that's a     common   event.        There may have been     some

  T1        director's     actions of the corporation approving the
  1B        transactlon.      There probably were. There may have been
  L9        employment agreements for the corporation.                  Off the top
  20        of my head, that's all I can recal-l without starting to
  21,       speculate.
  zz        O.       Okay. Thank you. Do you do other legal work for
  ZJ        Bowers and Kubota?
  24        A.       No.

)25         O.       Did you do J-egal work for Bowers and Kubota prior

                                        Ali'i     Court Reporting
                                                (808) 394-A1ii
Case 1:18-cv-00155-SOM-WRP Document 451-1 Filed 04/22/21 Page 17 of 30                      PageID
                                 #: 10467
                                                                                       32




   1    to the     ESOP   transacLion?
   Z    A          No.

   3               How    did you first            get j-nvolved with Bowers     and

   4    Kubota?
   5    A.         He call-ed me on the telephone.
                          is   rrherr?
   6    0.         Who

   7    A.         Oh, excuse       me.        Brian Bowers, the president of
   B    the company, cal-led             me   on the telephone.
   9               MR.    JOHANSON:           And I just remind      you,

  10    Mr. Hansen, it's all right to reveal that a conversation
  11    occurred, but not the
  I2               MR. HARRIS: Substance.
  13                           -- substance of the conversatlon
                   MR. JOHANSON:
  L4    with Mr. Bowers in his capacity as corporate officer and
  15    director of Bowers * Kubota Consulting. Thank you.
  16    I'11 instruct you accordingly.
  I7    BY MS. HOPKINS:

  1B    O.         Okay. And when was that that Mr. Bowers calJed
  T9    you   on   the telephone?
 20     A           I bel-ieve it was early             201"2   or mid   2012.

 2I     O.          Do you know if            you can answer why he cal-l-ed you?
 22                MR. HARRIS: Objection.                 Instruct
 ZJ     attorney-client         privilege.           fnstruct you not to answer.
 24                THE WITNESS:               I cannot answer due to
 25     BY MS. HOPKINS:


                                         A1i'i- Court Reporting
                                             (808) 394-Arii
Case 1:18-cv-00155-SOM-WRP Document 451-1 Filed 04/22/21 Page 18 of 30            PageID
                                 #: 10468
                                                                             33




   1    O             Okay      Thank you.     I'm going to move on.
   2                  Who    else was invol-ved with you in the   ESOP

   3    transaction?
   4                  MR. JOHANSON: FOrM.
   tr
   J                  MR. HARRIS: Objection as to form.         Who el-se?

   6                  THE WITNESS:      Could you be more specific in your
   7    question?
   o
   I    BY MS. HOPKINS:
   9    O.            What was the rol-e of each person who you worked
 10     with on the          ESOP   transaction in -- for Bowers and Kubota
 11     in   201"2?

 1,2    A.            The role of each person? We don't even know
  13    which persons werre referring to              now.

  L4    a.            V[eI]-, can you tel1 me who you worked with?
  15    That's a good place to start.
  I6                  MR. JOHANSON: I
  1"7   A.            Mr. Bowers, for one.
  1B                  MR. JOHANSON: Go ahead.
  L9    BY MS. HOPKINS:
 20     O.            Okay.

 21     A.            Mr. Bowers.
 ZZ     O.            Anyone el-se?
 23     A.            I donrt recal-l-. You're asking about individuals
 24     at the    company?

 25     O.            I'm asking for anybody who was involved in the

                                       Al-i'i Court Reporting
                                           (B0B) 394-A1ii
 Case 1:18-cv-00155-SOM-WRP Document 451-1 Filed 04/22/21 Page 19 of 30                    PageID
                                  #: 10469
                                                                                      34




       1   trSOP   transacti-on.   What about Nick Saakvitne?
       2   A          Could you be more specific in your question?
       3   O          What was the role       of Nick   Saakvi-t.ne   in the   ESOP

       4   transaction?
       5   A          The corporation hired him as an independent
       6   trustee.
       1   a          How   did he become invol-ved or how was he hired by
       B   the   company?

       9              MR. HARRIS: Objection.           Instruct you not to
      10   answer       objection to attorney-client            privilege.
      11              MR. JOHANSON: Coul-d we read --
      L2              MR. HARRIS: Yeah,
      13              MR. JOHANSON: -- that question back --
      !4              MR. HARRIS: Yeah.
      15              MR. JOHANSON: -- please?
      16              (The following question was read:
      t1              "Question:    How     did he become invofved or        how

      1B              was he hired by the company?")
      I9              MR. JOHANSON: Who is "he, " Liz?
      20              MS. HOPKINS: That's Mr. Saakvitne.
      )1              MR. JOHANSON: Okay. If we could have just two
      22   minutes.     We'd like to confer about that as it relates
      23   to the attorney-cfient       privilege,      attorney work product,
      aA   and there may be a limi-ted offer of waiver here, but I
\25        need to speak with Mr. Harris and Mr. Hansen. Thank

                                    Afi'i     Court Reporting
                                            (808) 394-A11i
 Case 1:18-cv-00155-SOM-WRP Document 451-1 Filed 04/22/21 Page 20 of 30                                PageID
                                  #: 10470
                                                                                                  36




)1         questioning that yourre making about the selection of                              a

      2    trustee.
      3                  Mr    Harni   s,    do you have anything to              add?

      4                  MR   HAR.RIS:        No.
       q                 MS    HOPKINS:        Okay. I can agree that it's               a

       6   limited waiver and not a general waiver                         and

      7                  MR. HARRIS: And the subject is the selection of
      B    Mr. Saakvitne
      9                  MS. HOPK]NS:          That's correct.
     10                  MR    HARRIS         -- by the      company.

     11                  MR    JOHANSON:         Great.      Thank      you, Liz, for
     1,2   reaching the same agreement today                       as   we did yesterday.
     13    I appreciate it.
     14                  THE WITNESS:          Could you repeat the question?
     15    BY MS. HOPKINS:

     76    O.            Yeah. Do you know how Mr. Saakvitne came to                         be

     11    hired as independent trustee for the                         ESOP?

     1B    A.            Wel-l, it's        my customary practice,              when I
     1-9   represent a company considering an ESOP, to advise them
     20    early on to engage an independent trustee, and then if
     ZL    they asked         me       sometimes they do.               Sometimes they

           don't.        If they ask for my advice as to who to consider,
     ZJ    I give them two, three, four                    names    of independent
     24    trustees that I might know or                    have worked         with or think
     z3    might    be    appropriate for the particular                   transaction.

                                             Ali'i     Court Reporting
                                                     (808) 394-Alii
Case 1:18-cv-00155-SOM-WRP Document 451-1 Filed 04/22/21 Page 21 of 30                  PageID
                                 #: 10471
                                                                                   JI




        1   O.         And is that what happened here? Did you glve
        Z   more than one name to Bowers and Kubota or to Mr. Bowers?
        3   A.         Itts my customary practice to give at least three
        4   names to consider for independent trustee.                I don't
        5   recal} in this particular          situation whether j-t was two,
        6   three or four.
        7   O.         And was Mr. Saakvitne one of the three names
        B   A.         Yes.

        9   O.            you recall?
  10                   And what was the role of Greg Kniesel in the
  11        transaction?
  I2        A.         Greg Kniesel is a professional- independent
  13        appraiser that was engaged by the independent trustee to
  I4        determine the value of the corporation stock.
  15        O.         And do you know how he came to be hired as the
  1,6       as the appraiser?
  I1                   MR. JOHANSON: Mr. Hansen, I am concerned that
  1B        your answer may reveal attorney-client             privi-Ieged
  79        communications and/or attorney work product.                So I would
  )i        instruct    you not to answer to the extent that it                 your
  21,       answer will       reveal that privileged    information.
  az                   THE WITNESS: On        that basis, I    am   not going to
  ,/j       answer.
 24                    MS. HOPKINS: Okay.
 25                    MR. HARRTS:     Same



                                      Al-i'i Court Reporting
                                           (808) 394-Arii
Case 1:18-cv-00155-SOM-WRP Document 451-1 Filed 04/22/21 Page 22 of 30               PageID
                                 #: 10472
                                                                                39




   1    BY MS. HOPKINS:

   2    a            No.   How long    have you known Mr. Kniesel?
   3    A            Approximately 20 years.
   4    O            And could you describe your working refationship
   5    with    Mr   . Kniesel?
   6                 MR. HARRIS:      Objection as to form.
   '7
                     THE WITNESS:      Mr. Kniesel is a professional
   B    appraiser that       T    refer to independent trusLees.
   9    BY MS. HOPKINS:

  10    a.           And have you worked with Mr. Saakvitne before the
  11    t.ransaction in 2012 for Bowers and Kubota?
  I2                 MR. HARRIS: Objection as to form, "worked
  13    with.   "
  74                 THE WITNESS:      Yeah. I don't personally work
  15    with Mr. Saakvitne, but from time t.o time, I have
  I6    referred Mr. Saakvitne to my corporate cl-ients as            an

  t7    independent trustee t.hat they might want to consider
  1B    engaging.
  I9    BY MS. HOPKINS:

  20    O            Do you know how many times or approximately how
  21    many times?
  22    A.           I would say more than once and less than        10

        times.
  24    a.           Do you recall     any other transactions where you
  z5    referred Mr. Saakvit.ne to your corporate clients as               an


                                     Ali'i     Court Reporting
                                             (B0B) 394-Alii
Case 1:18-cv-00155-SOM-WRP Document 451-1 Filed 04/22/21 Page 23 of 30                  PageID
                                 #: 10473
                                                                                   4I


      1                 (Exhibit   1   is marked for identification.        )



      z   BY MS. HOPK]NS:

      3   9.            Okay. Mr. Hansen, rf you can let me know when
      4   you t ve   had a chance to look at this.
      5   A             frve looked at i-t.          What   is your question?
      6   O.            Do you recognize this document?
      1   A             It appears to be an email that I sent            Novernber 21

      B   of   201,2.

      9   0.            And you sent it to          whom?

 10       A.            To Mr. Saakvitne.
 11       O.            Can you describe what's going on in this email?
 1)                     MR. JOHANSON: Form.
 ]J                     MR. HARRIS: Yeah. Objection as to form and
 1-4      vagueness.
 15                     THE WITNESS:       Yeah. Could you give me a
 I6       specific question?
 t1       BY MS. HOPK]NS:

 1B       O.            What are you talking           about in this email with
 I9       Mr. Saakvitne?
 20                     MR. HARR.IS: Objection.             Form. The document
 2t       we' re al-l     looking at the documenL. Do you have              a

 22       question about the document?
 23                     MS. HOPKTNS: Yes. I'm asking
 24                     MR.. HARRIS: He's

 25                     MS.   HOPKINS:            what's going on in this

                                         Afi'i     Court Reporting
                                                 (808) 394-A1ii
Case 1:18-cv-00155-SOM-WRP Document 451-1 Filed 04/22/21 Page 24 of 30             PageID
                                 #: 10474
                                                                              4B




   1    about that it will possibly be 100 percent transaction
   2    for 40 million.      What is that 40 nillion           based on?
   3             MR. HARRIS: Objection.              Attorney-client
   4    privilege.      Instruct the witness not to answer.
   5             THE W]TNESS:        I refuse
   6    BY MS. HOPK]NS:

   1    O.       Okay. Irm going to ask another question then.
   B    Are you going to follow your attorneyrs advice?
   9    A        Vac


  10    O.      I'm going to ask another question t.hen. Is it
  11    your normal practice to give numbers l-ike this to a
  1a
  IL    trustee, such as     Mr.   Saakvitne, who's just being hired to
  TJ    be trustee?
  L4    A.       It's   my normal practice when I speak -- when I
  15    refer an independent trustee to my corporate clients,                the
  76    trustees might calf me and sdy, "What does this
  L1    transaction look like?             How   complicated is it?    How much

  1B    time is it going to take, " and they have to decide
  1,9   whether they can take on the engagement or not.                 So there
  20    might   be some   minimal discussj-on about the potential-
  2I    parameters of t.he transaction being structured as A, B or
        C or, you know, alternative              structure of the transaction
  23    to help the j-ndependent trustee decide if he's willing               to
  24    take on the enqagement or not.
  25    O.        Incl-uding mentioning the price that you belj-eve

                                   Ali'i     Court Reporting
                                           (B0B) 394-Alil
     Case 1:18-cv-00155-SOM-WRP Document 451-1 Filed 04/22/21 Page 25 of 30                 PageID
                                      #: 10475
                                                                                       59



I
I
            1    employees    in the hallways, gone over financi-af documents
            2    with the    company.

            3    O          Did you specifically          have any conversations with
            4    Mr. Saakvj-tne at this meeting?
            5    A.         I assume I did;        There woul-d have been
            6    pleasantrj-es and, you know, "How are you doing" and               "When

            1    can this transaction close" and things like that, but it
            B    wasn't my function to provide any of the information to
            9    him that he was looking for.              He was getting all- that
       10        informat.ion from the            from his client,    the   company.

       11        O.         Just one second. Do you recafl if you discussed
       12        anythlng about how the transaction was going to               be

       13        structured at this due diligence meeting that you
       14        remember in early December with Mr. Saakvitne?
       15        A.         Not specifically,       nor beyond the fact that there
       I6        was an ongoing debate as to whether it would be a partial
       I7        transaction or 100 percent transaction.              It was a big
       1B        decision that had to be          made.

       t9                   MR. JOHANSON: Again, Mr. Hansen, I just want to
      20         caution you to the extent you're revealing or you feef
      2I         Iike you're reveal-ing privileged and confidential
      ,/.   /.   communications with Brian Bowers in his capacity as an
      ZJ         officer    of the company, be carefuf there.           Thank you.
      24         I'11 j-nstruct you not to
      25         BY MS. HOPKINS:
,)




                                          Afi'i     Court Reportlng
                                                  (808) 394-A1ii
Case 1:18-cv-00155-SOM-WRP Document 451-1 Filed 04/22/21 Page 26 of 30              PageID
                                 #: 10476
                                                                               63




    1   BY MS. HOPKINS:

   z    a.       Are you ready?
   3    A.       Yes.

   4    O.     Okay. Are these email-s exchanged between
   5    Mr. Saakvj-tne and Brian Bowers discussinq offers and
   6    counteroffers,    ESOP     purchase     ?


   1    A        Are they          the emails       speak
   q
        a        I should say tttransaction.           tt


   9    A        They speak       for themselves.
 10     O        What   is that?
 11     A        I believe the email-s will- speak for themselves.
 1,2    There's an offer     and    a counteroffer.
 1_3             MR. JOHANSON: Itrs             the witness, Liz.
 L4     BY MS. HOPKINS:

 15     O.       Are you on these emai1s?
 L6     A.       Wel-l-, let's     see. Therers several- of them.
 1-'7   Therers one on December 11th, and, y€s, I am copied              on

 1B     that one.
 79     O.       What was your role wlth regard to these offers
 20     and counteroffers?
 2I     A.       I am the attorney for the corporation charged
 22     with the responsibili-ty           of drafting documents to
 23     implement the    ESOP     if the company decided to go forward.
 24              I would have blanks in my documents that             woul-d

 25     need to be filled        in once the parties determined how thre

                                   Ali'i     Court Reporting
                                           (808) 394-Arii
Case 1:18-cv-00155-SOM-WRP Document 451-1 Filed 04/22/21 Page 27 of 30             PageID
                                 #: 10477
                                                                              64




   1    transaction would be structured.
   z    O.       Were you involved with the negotiations about how
   3    the transaction wou]d be structured?
   4    A.       When   you say "involvedr " f was the attorney that
   5    was responsible for drafting      documents for the
   6    corporation.      I guess that's involvement.           I was not
   1    party to negotiations, ilo.      ftrs not my rol-e.
   B             MR. JOHANSON: And ;ust
   9    BY MS. HOPKINS:

 10     O.       Are you normally on emails with the negotiations
 11     before the terms have been reached that need to be filled
 1,2    in in the document?
 13              MR. JOHANSON: Just a reminder, again, when
 I4     you're answering these questions, please be careful not
 15     to reveal any attorney-client privileged communications
 T6     and attorney work. Thank you. I I l-l instruct you
 tl     accordingly.
 1B              THE   WITNESS: Your question is am f normally
 19     lnvolved in emails with clients about           ESOP   negotiations   ?


 ZU     That's a general questlon about my entire              ESOP   practice?
 ZL     BY MS. HOPKINS:

 22     a.       Irm just asking, yes,     whaL   your general practice
 23     is.   Is this unusual?
 24     A.       I don't know. I've been in this business for                20,

 z3     30 years.      I don't rea11y know what's usual.           Depends on


                                A11'1 Court Reportlng
                                    (808) 394-Alii
Case 1:18-cv-00155-SOM-WRP Document 451-1 Filed 04/22/21 Page 28 of 30                   PageID
                                 #: 10478
                                                                                    65




   I    the parties.
   Z    O.         Okay. frd like to move on to Exhibit. 5.
   3               (Exhibit 5 is marked for identification.              )


   4               THE WTTNESS: Yes?

   5    BY   MS   HOPK]NS:

   6    O          Do you recognize this document?
   1    A          Yes.

   B    O          What is it?
   9    A          The Bowers and Kubota Consulti-ng, f nc. , Employee
  10    Stock Ownership Trust Agreement dated effective
  11    January 1, 20L2.
  72    I         And who drafted it?
  13    A          Probably my paralegal.
  I4    O          Did you review j-t?
  15    A          I don't remember specifically.                In the normal
  I6    course, I would review the             ESOP      and the trust agreement.
  I7    NormaIIy, the ESOP plan document is where a lot of the
  1B    detail    and    the specifics are involved, and the trust
  I9    agreement       is often fairly boilerplate,            but j-t varies in
 20     case to case.        f donft recall in this speclfic case.
 ZI     O.        Are you saying you          don   I   t always review the trust
 21.    agreement?
 23     A.        Could you rephrase that?                 Are you asklng if I
 24     never review?
 25     0.        No. I'm asklng you if you don't always review

                                   Afi'i     Court Reporting
                                           (B0B) 394-Alii
          Case 1:18-cv-00155-SOM-WRP Document 451-1 Filed 04/22/21 Page 29 of 30                              PageID
                                           #: 10479
                                                                                                            '16




               1                 I, the undersigned, GREGORY M. HANSEN/ being
               Z    first duly sworn/ say:
               3              I have read and/or had translated the foregoing
               4    depos it ion, pages L to 75, inclusi-ve, and eorrections,
               tr
               ,)   if    dny, were noted         by   me,       and I decl-are under penalty of
               6    per   jury that the foregoing, with corrections, if dny, j-s
               7    true   and    correct.
               B


               9                 Executed    on        haroh /{                                 201,8, dt
             10                     lrh                              t
                                                                     I/
             11

             L2


('
     .I
             13

             T4                                                           GREGO
                                                                                   h
                                                                                  M.   HANSEN

             15

             L6

             1,7


             1B

             T9

             20

             2T

             22

             ZJ     In the Matter of the Investigation of the
                    Bowers + Kubot.a Consulting, Inc. , Employee Stock
             24     Ownership Plan; February 23, 2018
                    By Laura Savo, RPR, CSR
             25

..-)
                                                   Ali'i        Court Reporting
                                                           (     ) 394-Alii
                                                               808
Case 1:18-cv-00155-SOM-WRP Document 451-1 Filed 04/22/21 Page 30 of 30                       PageID
                                 #: 10480
                                                                                        11




   I                                CERTIFICATE
   2
        STATE OF HAWAII
   .)
   J                                                    ca

        CITY AND COUNTY OF' HONOLULU
   4


   5            Ir LAURA SAVO, a Court Reporter in and for the
        State of Hawai-i, do hereby certify:
   6
                 That on Friday, February 23, 2018, dt
   1    B:31 d.fr.r appeared before me GREGORY M. HANSEN, the
        deponent whose testimony is conLained herein; that prior
   B    to being examined, the deponent was by me duly sworn or
        affirmed; that the proceedings were taken in machine
   9    shorthand by me and was thereafter reduced to
        typewriting under my supervision; that the foregoing
 10     represents, to the best of my ability, a correct
        transcri-pt of the proceedings had at that time;
 11
                That pursuant to Rule 30 (e) of the Hawail Rules
 1,2    of Civil Procedure, a request for an opportunity to
        review and make changes to the transcript:
 13
                        X     Was made  by the deponent or a party
 I4                            (and/or their attorney) prior to the
                               completion of the deposition.
 1E
 IJ
                              Wasnot made by the deponent or a party
 76                           (and/or their attorney) prior to t.he
                              completion of the deposition.
 I1
                              Was waived.
 1B

 19              I further certify that I am not of counsel or
        attorney for any of t.he parties to this case, nor in any
 20     way interested in the outcome hereof, and that I am not
        related to any of the parties hereto.
 2I
                        Dated this 7th day of        arch    201,8   in   Honol-ulu,
 ZZ     Hawai   i   .


 ZJ
                                                 RA SAVO/     / csR         No.   341
 24                                           STATE OF HAWAI]

 25


                                     Ali'i     Court Reporting
                                             (B0B) 394-Alil
